DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Restriction/Election
Applicant’s election with traverse of Group II, claims 1-9, in the reply filed on 11 July 2022 is acknowledged. Applicant traverses on the grounds that the inventions are no longer distinct as claim 10 has been amended to include all of the features including the gas nozzle. The examiner agrees and the restriction is withdrawn.
35 USC § 112, 6th Paragraph
The claim limitation "laser irradiating unit" has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, because it uses a non-structural term "unit" coupled with functional language "laser irradiating" without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier.
Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, this claim limitation will be interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
It is unclear what structure corresponds to the claimed language as the corresponding structure does not appear to be further described in the application.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention since the structure of the terms interpreted under 35 U.S.C. 112 6th paragraph/35 U.S.C. 112(f) are not described in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,950,392 to Tiwari in view of US 2010/0282727 to Kobayashi.
Regarding claims 1, 7, 8, and 10 Tiwari discloses a laser irradiating unit (pulsed fiber laser, 30) that can emit pulses (short and ultra-short are not defined) and discloses changing pulse length and frequency (col. 6, ln. 34-41), a scanner head (38) that can scan the laser (col. 2, ln. 2-3), a controller (32) that can control the scanning of the scanner and laser operations (col. 5, ln. 31-45), a first step that scans a plurality of paths (spots) at an inside of a through hole across a width direction and a second step of scanning a plurality of paths from the outside to the inside across the width direction (col. 2, ln. 18-36 and col. 6, ln. 7-41), but does not disclose a gas nozzle that sprays an assist gas in a lateral direction. 
However, Kobayashi discloses spraying an assist gas out of a nozzle in a lateral direction to a laser beam [0078-0080] from a lateral direction intersecting the laser direction (Fig. 5).
The advantage of utilizing an assist gas is to prevent oxidation. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Tiwari by adding the nozzle and assist gas as in Kobayashi in order to prevent oxidation. 
Regarding claim 2 Tiwari further discloses that the number of cuts (first step) and sub cuts (second step) are the same (col. 6, ln. 18-32, Figs. 11 and 12).
Regarding claim 3 Tiwari further discloses that the beam moves along a spiral to form the first aperture and moves along a circle to form the second portion (col. 2, ln. 29-36) and the beam moves at different speeds, possibly dependent on cooling (col. 6, ln. 33-41).
Regarding claim 4 Tiwari further discloses that the intensity can change (col. 6, ln. 34-41) and the area of the sub cut (second step) can be larger than the incidence (col. 6, ln. 7-17).
Regarding claim 5 Tiwari further discloses that there are a plurality of beam paths with the same pitch/angle (spots) in the first and second steps (Figs. 8-11).
Regarding claim 6 Tiwari further discloses that the irradiation is started at a center of the workpiece and spiraled out (col. 5, ln. 46-65).
Regarding claim 9 Tiwari discloses a third set of sub cuts (col. 6, ln. 20-28) and Kobayashi further discloses that the laser can be held at an angle to the workpiece [0064] to change a taper and airflow.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761